DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Referring to paragraph 7, "ACD" is understood to refer to "ADC".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Referring to claims 8 and 17, "the part of the working data of the first subprocess", "the part of the working data of the second subprocess", "the further part of the working data of the first subprocess", and "the further part of the working data of the second subprocess" lack antecedent basis. While the process of claims 1 and 10 was claimed to have a part and a further part, the process's subprocesses were not. Furthermore, in claims 5 and 14, it was claimed that this working data was "at least", meaning there may be more than one, for which a reference of "the part" is unclear. For the purpose of examination, it is understood that Applicant intended that each of the subprocesses have a part and a further part to which claims 8 and 17 are referring.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 9, 10, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by "Surviving Peripheral Failures in Embedded Systems" by Smith et al.

Referring to claim 1, Smith discloses a method for operating a microcontroller, which comprises a processor and a peripheral circuit on a common chip (Page 125, "microcontroller".), the method comprising: 	initiating a process in the peripheral circuit; in the peripheral circuit: generating recovery data; executing the process (Page 126, left column, "Based on these insights, the checkpointing mechanisms in Phoenix simultaneously track internal and external state, optimize memory utilization, and enable Most failures are detected solely via interrupt handlers. However, some external interfaces do not provide the appropriate type of interrupts for failure detection; in these cases, the interrupt handlers are supplemented by the software shims. Further, the existing software detection mechanisms could be augmented to perform additional validation that the peripheral is operating correctly, thereby extending fault coverage without any changes to the rest of the system. … The interrupt handlers in Phoenix manage both successful and unsuccessful peripheral accesses. Each interrupt handler begins by pinpointing the peripheral whose access generated the interrupt. During initialization (see Section 5.2), each peripheral is registered with an (interface, interface details) pair that uniquely identifies it to the interrupt handler. As an example, the pair for an I2C device would look like (I2C, (master address, slave address)). Thus, the handler identifies the source of the interrupt by searching the set of registered peripherals. Next, the interrupt handler checks the status flags to determine whether the access succeeded. If so, the interrupt handler acks it by decrementing the appropriate counter of outstanding reads or writes. Otherwise, it throws a rollback exception to the interpreter. A special block in the When a peripheral access fails, it must be re-executed in order to achieve correct program behavior. However, re-executing this access in the context of the arbitrary execution state in which its failure is detected may be insufficient or incorrect. First, it is likely that many byte codes were executed between the peripheral access and the detection of its failure. These bytecodes could have changed the program state. If the peripheral access interacts with the internal program state at all, such as through its parameters, then in order to re-execute it correctly the state of the program must be restored to the point at which the access originally occurred. Second, naively re-executing the same peripheral access may simply result in another failure. Thus, the failed peripheral must be recovered prior to re-execution. Last, some of the operations performed after the peripheral access was issued but before its failure was detected may have depended on the success of the failed access; in this case, those operations must be re-executed as well. The Phoenix system translates these facts into a three step recovery process which automatically executes upon detection of failure. First, the internal state is rolled back to the point of the failed access. Second, the failed peripheral is recovered. Third, the correct external state is reached via redo mode execution. Within redo mode, the system re-executes the failed access, as well as all accesses to dependent peripherals, but rematerializes accesses to unrelated peripherals. Once execution reaches the point of failure detection, the system seamlessly exits redo mode and resumes normal execution.").

Referring to claim 5, Smith discloses the generation of recovery data comprises at least one of: generating a direct copy of at least a part of working data of the peripheral circuit; and generating an error correction code for at least a part of the working data of the peripheral circuit (From page 130, left column, "When a store instruction writes to memory in a region that has the log attribute set, the hardware would first store the address and the contents at that address in the journal, incrementing the 

Referring to claim 6, Smith discloses a further part of the working data remains unprotected (From page 126, left column, "For efficiency, the system only tracks state when there is a chance of failure. Checkpointing is automatically turned on when a peripheral is accessed, and turned off once all past accesses have succeeded. While checkpointing is enabled the system builds an incremental log of the state, maintaining pointers into this log corresponding to each peripheral access. This incremental approach serves two purposes. First, it only checkpoints the minimal amount of state required for rollback. Second, it allows the system to roll back to the point right before any peripheral access that could fail, thereby minimizing re-execution." From page 134, right column, "While the performance of the applications varied due to their disparate update patterns, the space overhead was consistently small. As seen in Table 5, each application fit easily within the 512-slot journal and 64-slot control flow queue, and the maximum rematerialization queue length was three. The total space overhead, presented in Tables 6 and 7, was comparable to that of the benchmarks, requiring a maximum of 5.0 KB (virtual compass) when no failure occurred and a maximum of 5.5 KB (virtual compass) when a single failure occurred. This overhead encompasses multiple checkpoints, one per outstanding peripheral access. In contrast, a traditional checkpointing system would require a complete copy of the heap (64 KB) for each individual checkpoint.").



Referring to claim 9, Smith discloses the initiation of the process in the peripheral circuit is executed by way of the processor, by way of a further peripheral circuit, or by way of an interrupt of a timer (From page 125-126, " In particular, peripherals introduce complexities that must be addressed by any recovery process for correctness. First, many peripherals have external state, which is fundamentally different from internal program state. Internal state can be rolled back simply by resetting the memory. In contrast, the interactions that peripherals have with the real world may be difficult to undo. Furthermore, some peripherals have transient effects, while others have lasting effects. These differences influence how each peripheral must be handled during recovery. Finally, peripherals may interact with each other. Such dependencies determine the necessary actions to restore the external state. While some peripheral accesses should be replayed, in other cases it is incorrect to redo the access, so it must be skipped. These complexities, taken in conjunction with stringent resource constraints, introduce several challenges to implementing efficient checkpointing in embedded systems. First, the external peripheral state must be restored along with the internal program state; traditional checkpointing mechanisms neglect this peripheral state. Second, simply taking a snapshot of the memory is intractable. Embedded systems have a small amount of memory, the majority of which is 

Referring to claims 10, 14-16, and 19, see rejection of claims 1, 5-7, and 9 above.

Referring to claim 18, Smith discloses the peripheral circuit forms a communication interface or a register (For example, from page 128, I2C.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 1 and 10 above, and further in view of US20060101306 to Needham et al.


Referring to claim 2, although Smith does not specifically disclose after the process has been executed again, checking again whether the process has been executed successfully, rechecking after a reattempt is very well known in the art. An example of this is shown by Needham, from paragraphs 24, 25, "When the processor initialization is complete, the initialization software reads the error register to determine 

Referring to claim 3, Smith discloses that checkpoint data is read as part of a retry attempt (Page 127-128, "When a peripheral access fails, it must be re-executed in order to achieve correct program behavior. However, re-executing this access in the context of the arbitrary execution state in which its failure is detected may be insufficient or incorrect. First, it is likely that many byte codes were executed between the peripheral access and the detection of its failure. These bytecodes could have changed the program state. If the peripheral access interacts with the internal program state at all, such as through its parameters, then in order to re-execute it correctly the state of the program must be restored to the point at which the access originally occurred. Second, naively re-executing the same peripheral access may simply result in another failure. Thus, the failed peripheral must be recovered prior to re-execution. Last, some of the operations performed after the peripheral access was issued but before its failure was 

Referring to claim 4, Smith and Needham discloses in the event that the new check reveals that the process has not been executed successfully and the number of repetition attempts already carried out is equal to the predetermined maximum number of repetition attempts, instigating an error handling process (Needham, from paragraphs 24, 25, "When the processor initialization is complete, the initialization software reads the error register to determine if a cross check has occurred 203, indicating that the processors are out of sync. If so, the initialization Software checks a counter to determine if the number of processor reset attempts has exceeded some threshold 204. If it has not, it increments the counter and writes to the reset register to reset both processors. The counter could be implemented as part of the reset register, a separate register, or a location in memory. The value used for the threshold is not critical, but should take into account the expected opportunities for the checker processor to diverge from the master processor during the execution of the initialization software. Its value should be significantly higher than the maximum value expected for properly functioning processors. If the threshold has been reached, the action taken is dependent on the application, but it generally involves putting the system in an inoperative, yet safe state (e.g. a failure state) 206, until it can be repaired.").

Referring to claims 11-13, see rejection of claims 2-4 above.

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, and are themselves rejected under U.S.C. 112(b) above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, further correcting the language of the claims in line with Examiner's understanding, above.

Referring to claims 8 and 17, the prior art does not teach or fairly suggest the process comprises at least a first subprocess and a second subprocess[, each having a part and further part of working data], and wherein the part of the working data of the first subprocess is at least partially different to the part of the working data of the second subprocess, and the further part of the working data of the first subprocess is at least partially different to the further part of the working data of the second subprocess, in the scope and context of claims 1, 5, 6, 10, 14, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20190018747, see abstract
US3736566, see abstract
US4566063, see abstract
US4740969, see abstract
US5119483, see abstract
US5568380, see abstract
US7467325, see abstract
US8365015, see abstract
US20140136895, see abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656.  The examiner can normally be reached on weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL CHU/Primary Examiner, Art Unit 2114